Title: From Jonathan Trumbull, Jr. to Calvin Smith, 25 October 1782
From: Trumbull, Jonathan, Jr.
To: Smith, Calvin


                  Sir
                     
                     Head Quarters 25 Octo. 1782
                  
                  I am directed by the Commandr in Chief to inform you, that he has considered the Petitions of the Officers referred to him for the Restoration of Major Porter—and that the prayer thereof cannot be granted, consistently with military Discipline & order.  I am sir &ca
                  
                     J. T——ll Jr Secty
                     
                  
               